DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 11 are objected to because of the following informalities: Claim 3, line 2 recites “resigning inside”, which should be “residing inside”. Claim 11, line 1 recites “groves”, which should be “grooves”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz US2015/0144359.
Regarding claim 1, Schultz teaches a drilling assembly (Figure 14, wherein a drill bit is not positively required in the claims, thus a string and bottom hole assembly as shown are interpreted to be a drilling assembly, as they are advanced into a well) comprising: a drill string (attached to 12, wherein the string and attachment to another tool is described in ¶0032) configured to be disposed within a wellbore, the drill string configured to flow drilling fluid (wherein the string has a through bore 20, which is capable of flowing drill fluid); and a sub 10 fluidically coupled to the drill string, the sub comprising: a mandrel 16 fixed to the drill string (via 12) and defining an external helically undulated surface 112 and a bore configured to flow the drilling fluid received from the drill string, a sleeve 98 rotationally coupled to and disposed outside the mandrel (as shown in Figure 14), the sleeve comprising an internal helically undulated surface 114 corresponding with the external helically undulated surface of the mandrel to form, with the mandrel, a progressive cavity 96 (wherein annulus 96 is considered a progressive cavity due to the helical lobe interaction between 114 and 112, which changes the cavity configuration of 96 during relative rotation between 114 and 112) configured to receive fluid from the bore of the mandrel to rotate the sleeve as the drilling fluid flows along the cavity ¶0055, and a valve (106 and 108 form a ball valve) coupled to the bore of the mandrel, the valve configured to regulate a flow of the drilling fluid along the bore to direct fluid toward or away from the progressive cavity (by engagement of ball 108 onto seat 106, regulating flow away from the progressive cavity).
Regarding claim 2, the bore of the mandrel comprises two fluid ports (94 and 132) spaced from each other (see Figure A below, annotated from Figure 14), the sleeve comprising a fluid inlet (see Figure A below) communicatively coupled to and configured to receive the drilling fluid from one of the two fluid ports and comprising a fluid outlet 128 communicatively coupled to and configured to flow the drilling fluid to the other of the two fluid ports (wherein fluid flow can exit the upper fluid port 94, and can enter into the lower fluid port 94 when passed through the fluid inlet to the outlet).

    PNG
    media_image1.png
    694
    861
    media_image1.png
    Greyscale

Figure A: annotated Figure 14
Regarding claim 10, the sleeve comprises a reaming outer surface 146 comprising external blades 146 or grooves (the space between 146) configured to ream and clean the wellbore during rotation of the sleeve (wherein ¶0063 describes 146 engaging the wellbore or casing 88 to bit into the wellbore or casing, or can be teeth, which are the same as blades, thus indicating a reaming, and necessarily providing a cleaning action due to the scraping or engaging feature).
Regarding claim 11, the blades or groves span at least 70% of a length of the sleeve (wherein Figure 14 shows more than 70% spanning).
Regarding claim 12, the blades or grooves comprise router flutes (Figure 13 shows 146, which is helically wound, creating multiple transverse flutes due to the helical arrangement of 146) arranged to agitate, during rotation of the sleeve, drilling cuttings in the wellbore to allow the drilling cuttings to flow, with the drilling fluid, to a surface of the wellbore (wherein the spiral arrangement of 146 are capable of moving at least some debris along it’s spiral path when rotated).
Regarding claim 13, Schultz teaches an apparatus (Figure 14) comprising: a stator 16 (wherein outer sleeve 98 rotates and orbits around 16 as described in ¶0055, thus making 16 a stator) fluidically coupled to and rotationally fixed to a pipe 12, the stator comprising a bore (the bore shown in Figure 14) configured to receive and flow fluid from the pipe (wherein the bore is a through bore, thus is capable of receiving and flowing fluid from the pipe), the stator comprising a helically undulated outer surface 116 and two fluid ports (94 and 132) configured to fluidically couple the helically undulated outer surface with the bore; a rotor 102 rotationally coupled to and residing outside the stator, the rotor comprising a helically undulated internal 114 surface to form, with the helically undulated outer surface of the stator, a progressive cavity 96 (wherein annulus 96 is considered to be a progressive cavity as described above in claim 1) extending from one of the two fluid ports to the other of the two fluid ports and configured to receive fluid from the bore of the stator to allow the fluid to rotate the rotor as the fluid flows along the progressive cavity; and a flow regulation assembly (108 and 106) coupled to the bore between the two ports and configured to divert an amount of fluid flowing toward the progressive cavity by decreasing an amount of fluid flowing past the flow regulation assembly (when ball 108 is seated on 106).
Regarding claim 14, the pipe comprises a drill pipe (as described above in Claim 1) configured to be disposed within a wellbore (including the casing 88), the rotor comprising an outer surface defining external blades 146 or grooves configured to contact a wall 88 of the wellbore to agitate the drill string during rotation of the rotor, the outer surface configured to loosen, during rotation of the rotor, cuttings in the wellbore to allow the drilling cuttings to flow, with the fluid, to a surface of the wellbore (due to the spiral shape of 146, which necessarily provide a screw-type of movement when the sleeve 86 is rotated).
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrall, et al. US4890682.
Regarding claim 1, Worrall, et al. teaches a drilling assembly (Figure 4) comprising: a drill string top of Figure 4) configured to be disposed within a wellbore (borehole of Column 1:6-10), the drill string configured to flow drilling fluid (as described in the abstract); and a sub (Figure 5) fluidically coupled to the drill string, the sub comprising: a mandrel 30 fixed to the drill string (via the box connection shown at the top of Figure 5) and defining an external helically undulated surface (see Figure B below, annotated from Figure 5) and a bore 29 configured to flow the drilling fluid received from the drill string, a sleeve 37 rotationally coupled to and disposed outside the mandrel, the sleeve comprising an internal helically undulated surface (see Figure B below) corresponding with the external helically undulated surface of the mandrel to form, with the mandrel, a progressive cavity (between M1) configured to receive fluid from the bore (via port 35) of the mandrel to rotate the sleeve as the drilling fluid flows along the cavity (Column 4: 24-34), and a valve (33 and 34 are a ball check valve) coupled to the bore of the mandrel, the valve configured to regulate a flow of the drilling fluid along the bore to direct fluid toward or away from the progressive cavity (wherein fluid is controlled when ball 33 is seated onto 34, which changes the fluid pressure out of 29 and thus to 35 as port 35 is fluidically connected to 29).

    PNG
    media_image2.png
    400
    538
    media_image2.png
    Greyscale

Figure B: annotated Figure 5
Regarding claim 9, the sleeve or the mandrel comprises a locking assembly (B and A) disposed between the sleeve and the mandrel and configured to constrain the sleeve to rotation along the rotational direction of the drill string (when A and B are engaged as described in Column 4:24-34), the sleeve configured to rotate at higher revolutions per minute than the drill string (due to the moineau motor feature described in Column 4: 5-8, which causes the sleeve 37 to rotate Column 4: 26-29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Worrall, et al. in view of Schultz.
Regarding claim 10, Worrall, et al. teaches the invention substantially as claimed, as described above, but does not teach the sleeve comprises a reaming outer surface with external blades or grooves configured to ream and clean the wellbore during rotation of the sleeve. 
Schultz teaches it is known for a sleeve to have a reaming outer surface 146 comprising external blades 146 or grooves (the space between 146) configured to ream and clean the wellbore during rotation of the sleeve (wherein ¶0063 describes 146 engaging the wellbore or casing 88 to bit into the wellbore or casing, or can be teeth, which are the same as blades, thus indicating a reaming, and necessarily providing a cleaning action due to the scraping or engaging feature).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Worrall, et al. in view of Schultz as a known means for providing cleaning and reaming.
Regarding claim 11, Worrall, et al. teaches the invention substantially as claimed, as described above, but does not teach the blades or grooves span at least 70% of a length of the sleeve.
Schultz teaches it is known for the blades or grooves span at least 70% of a length of the sleeve (wherein Figure 14 shows more than 70% spanning).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Worrall, et al. in view of Schultz to have the blades span at least 70% as such spanning is known in the art to provide desired reaming of the wellbore wall.
Regarding claim 12, Worrall, et al. teaches the invention substantially as claimed, as described above, but does not teach the blades or grooves have router flutes arranged to agitate, during rotation of the sleeve, drilling cuttings in the wellbore to allow the drilling cuttings to flow, with the drilling fluid, to a surface of the wellbore.
Schultz teaches it is known for the blades or grooves to comprise router flutes (Figure 13 shows 146, which is helically wound, creating multiple transverse flutes due to the helical arrangement of 146) arranged to agitate, during rotation of the sleeve, drilling cuttings in the wellbore to allow the drilling cuttings to flow, with the drilling fluid, to a surface of the wellbore (wherein the spiral arrangement of 146 are capable of moving at least some debris along it’s spiral path when rotated).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Worrall, et al. in view of Schultz to helically wound the blades or grooves to create flutes to agitate and remove debris with drilling fluid up to the surface, such that removal of debris or cuttings is enhanced.
Allowable Subject Matter
Claim 17-20 are allowed.
Claims 3-8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not teach the method of receiving by a processor from a sensor fluid information with the claimed drilling sub. The cited prior art does not teach the claimed sub with a cam assembly. Modification would not be obvious as that would change the devices of the cited prior art beyond it’s intended purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dykstra, et al. US2016/0290117 teaches a method of controlling a bottom hole assembly in a wellbore with a processor that receive sensor data, but does not teach the claimed sub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        10/13/2022